Citation Nr: 1048200	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  04-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for urinary incontinence.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches.

4.  Entitlement to a compensable disability evaluation for 
allergic rhinitis with sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, her mother, and her brother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2002.

This matter came to the Board of Veterans' Appeals (Board) from 
October 2002 and February 2004 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO).  These matters 
were remanded in August 2006.  The Veteran testified at a Board 
hearing in February 2007; the transcript is of record.  These 
matters were remanded again in January 2008.

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
further action is required on her part.


FINDINGS OF FACT

1.  Urinary incontinence is caused by service-connected complex 
partial seizures.

2.  For the period prior to August 21, 2007, the Veteran's 
migraine headaches result in a disability picture of very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  


3.  From August 21, 2007, the Veteran's migraine headaches result 
in a disability picture which more nearly approximates 
characteristic prostrating attacks occurring on an average once a 
month, without very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

4.  The Veteran's allergic rhinitis is not manifested by greater 
than 50-percent obstruction of nasal passage on both sides, 
complete obstruction on one side, or polyps, and is not 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Urinary incontinence is proximately due to service-connected 
complex partial seizures.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  For the period prior to August 21, 2007, the criteria for the 
assignment of a disability rating of 50 percent for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2010).

3.  From August 21, 2007, the criteria for the assignment of a 
disability rating in excess of 30 percent for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2010).

4.  The criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding 
that service connection is warranted for urinary incontinence, no 
further discussion of VCAA is necessary.  The agency of original 
jurisdiction will take such actions in the course of implementing 
this grant of service connection, and the Veteran may always file 
a timely notice of disagreement if she wishes to appeal from 
those downstream determinations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that subsequent to receipt of the September 2002 
claim for compensation, a VCAA letter was not issued to the 
Veteran with regard to her claims of service connection for 
migraine headaches and allergic rhinitis.  However, subsequent to 
the October 2002 rating decision which granted service connection 
and receipt of her notice of disagreement, in November 2003, VCAA 
notice was issued to the Veteran with regard to her appeal for 
higher ratings.  The VCAA letter notified the Veteran of what 
information and evidence is needed to substantiate her claim, as 
well as what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained by 
VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
In March 2006, April 2006, and January 2007, the Veteran was 
given notice as to the types of evidence necessary to establish a 
disability rating and effective date.  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing the duty to fully explain the issues and suggest 
the submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge outlined the issues on 
appeal and suggested that evidence tending to show that pertinent 
disability was related to active duty or a service-connected 
disability or reflected an increase in the severity of service-
connected disability would be helpful in establishing the claim.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have 
not identified any prejudice in the conduct of the Board hearing.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the August 2006 and January 2008 Board Remands.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran 
testified at a Board hearing in February 2007, subsequent to the 
August 2006 Remand.  The evidence of record contains the 
Veteran's service treatment records, post-service VA and private 
medical records, vocational rehabilitation folder, and lay 
statements of the Veteran.  Subsequent to the January 2008 
Remand, in January 2010 the Veteran submitted documentation 
indicating that she did not have any further evidence to support 
her appeal.  There is no indication of relevant, outstanding 
records which would support the Veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent 
VA examinations in August 2002, February 2007, and August 2009.  
Collectively, the examination report obtained are thorough and 
contain sufficient information to decide the issues on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating issues on appeal.  

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service- connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Urinary incontinence

The Board notes that service connection is in effect for complex 
partial seizures, rated 10 percent disabling, effective July 26, 
2004.  

In August 2009, the Veteran underwent a VA examination.  The 
Veteran reported a history of urinary incontinence usually after 
her seizures.  The examiner conducted a review of medical 
records, noting that her separation examination noted bladder 
incontinence with severe headache occurring at each episode; she 
sought treatment in March 2002 with complaints of headaches with 
loss of bladder control and cephalgia was diagnosed; in July 2002 
she complained of severe headaches with bladder incontinence; 
and, in August 2004 she sought emergency room treatment for 
seizures and "lost urine."  A September 2005 medical report 
reflects an impression of hyperreflexic neuropathic bladder, rule 
out supra sacral lesion; urgency urinary incontinence secondary 
to the above.  In August 2007, the Veteran underwent a right 
partial lobectomy.  The Veteran reported that she used to have 
urinary leakage after her episodes of seizures but she denied any 
recent problems since her partial lobectomy.  She reported that 
she has been seizure free since the surgery.  The examiner opined 
that the Veteran's history of urinary incontinence is at least as 
likely as not related to her seizure disorder, as she had loss of 
urine control after her seizure episodes.  The Veteran, however, 
has reported that she no longer has urinary incontinence after 
she became seizure free which she attributes to her partial right 
lobectomy.

Although a current disability of urinary incontinence was not 
shown upon examination in August 2009, and per the Veteran and 
the VA examiner has not been present subsequent to the August 
2007 right partial lobectomy, the requirement of a current 
disability, for purposes of service connection analysis, are 
satisfied.  In so finding, the Board calls attention to McLain v. 
Nicholson, 21 Vet. App. 319 (2007).  In McLain, the Court held 
that the requirement that a claimant have a current disability 
before service connection may be awarded for that disability is 
also satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at the 
time of the claim's adjudication.  Thus, service connection for 
disability exhibited by urinary incontinence is established 
(though the lack of symptoms since August 2007 may affect the 
evaluation assigned).

As the medical evidence of record establishes that the Veteran 
had a disability of urinary incontinence at the time of receipt 
of her claim for compensation, and in light of the VA examiner's 
opinion that her urinary incontinence was caused by her service-
connected seizure disorder, the Board concludes that service 
connection is warranted for urinary incontinence.

Increased ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  With regard to the disability 
ratings assigned to migraine headaches and allergic rhinitis, the 
appeal arises from the original assignment of disability 
evaluations following an award of service connection, thus the 
severity of the disability at issue is to be considered during 
the entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Migraine headaches

Service connection is in effect for migraine headaches, rated 30 
percent disabling, effective September 22, 2002.  Such disability 
rating has been assigned pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent 
evaluation is appropriate in cases of characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability, a 
50 percent evaluation is in order.

An October 2002 VA treatment record reflects complaints of 
migraine headaches about two to three times per month, lasting 
for 24 to 48 hours.  It was noted that a 2000 MRI was normal.

A December 11, 2002 VA treatment record reflects complaints of a 
frontal headache since Thanksgiving; she reported experiencing a 
seizure the weekend of Thanksgiving.  She reported that it was a 
light migraine, which she rated as a 7 on a 10 point pain scale.  
She has a headache "monster" every half hour with shakes and 
warmth sensation; she had three episodes in November.  She denied 
any vomiting , nausea, or shortness of breath.  

Approximately two weeks later, the Veteran sought triage 
treatment complaining of increased intensity headaches over right 
temple, radiation pain to left side with photophobia.  There was 
no tearing, nasal congestion.  She complained that cluster 
headaches come and go about every two hours and that they are 
accompanied by n/v, increased diaphoresis, and increased need to 
void.  She takes Imitrex with each attack.  The assessment was 
cluster headache.

In July 2004, the Veteran sought treatment for headaches and 
spells.  She reported that in the past her headache pain was 
located in the bifrontal region and described it as a heavy 
pressure.  She had associated nausea and photophobia.  She did 
not have associated vomiting.  The headaches occurred about 1 to 
4 times per month and 24-48 hours.  At the time of her 
evaluation, she reported that headaches occur daily and the pain 
is located in the bilateral or unilateral periorbital region and 
radiates to the posterior neck region.  She described the pain as 
pressure.  She has associated nausea but no vomiting.  The 
intensity of the pain is 9/10.  Aggravators include noise and 
light.  Alleviators include lying down in a dark room.  She 
reports seeing lights that last a few seconds.  She typically 
treats her headaches with hydrocodone and Ketorolac.  She denied 
any caffeine intake.  She also described spells that occur which 
were associated with complex partial seizures versus panic 
disorder.  With regard to the headaches, the examiner commented 
that the headaches were most consistent with transformed migraine 
headache (status migrainosis) secondary to medication overuse.  
Stopping hydrocodone and Ketorolac was recommended and she was 
advised that this period of withdrawal for her headaches would 
increase in frequency and intensity.  An excuse from work was 
provided.  She was given preventative headache treatment and 
acute headache medication.  

In August 2004, the Veteran underwent neurological evaluation for 
spells.  The spells were characterized by palpitations, 
diaphoresis, dizziness, lasting about 3 to 5 minutes.  She was 
also complaining of migraine headache pain.
She underwent prolonged video-EEG and did not have any spells 
during monitoring.  

An August 2004 follow-up notation reflects that her headaches had 
improved.  She continued to experience mild daily headaches 
located in the vertex region or the unilateral temporal region.  
She has no associated nausea, vomiting, or photophobia.  The 
differential diagnosis of the spells remains panic attack versus 
complex partial seizure; however, the character of the spells is 
most suggestive of panic attack.  With regard to the headaches, 
the examiner stated that they were mixed headache type including 
medication overuse and primary headache disorder (migraine versus 
tension).  She had improvement of her headaches with cessation of 
hydrocodone and Ketorolac and Topamax.

In July 2005, the Veteran complained of chronic daily headaches, 
with the pain located in the bifrontotemporal regions.  She 
described it as a pressure associated with neck pain.  The 
examiner noted that she had recently received a job promotion.  
The assessment was seizures; post seizure headache; tension type 
headache; and, hypertension.

A December 2005 MRI of the brain, conducted due to history of 
seizures and headaches, reflects no acute intracranial process 
identified.

A February 2007 VA evaluation reflects the Veteran reported that 
her seizures and migraines began in 1999.  She was having 
approximately three seizures per month, and the headaches and 
seizure activity had increased in frequency and severity.  They 
were being unrelieved with medications.  Her warning signs were 
and continue to be nausea, left hand pain as well as the urgency 
to urinate.  In addition to seizure type activity, she reports at 
least four migraines per week.  It is described as a right-sided 
severe headache associated with photophobia and phonophobia.  She 
has associated nausea.  She takes codeine with acetaminophen one 
in the morning and two in the afternoon.  When the migraines 
occur she is essentially incapacitated and lies in a dark room.  
Over the past 12 months she reported from three to six episodes 
of seizures per month.  She states that it has significantly 
affected her life.  She is no longer able to drive and has really 
contributed to her depression.  

An October 2008 VA note reflects that the Veteran had been 
seizure free since her temporal lobectomy, and her associated 
migraines had improved.  But she was experiencing a new type of 
headache whose character suggests tension-type headache when 
studying.  Medication overuse may be contributing to the 
headache.

A May 2009 VA neurology follow-up note reflects that since her 
prior visit she had not had any seizures or migraine headaches.  
She has one mild headache every other day that lasts about 2 
hours.  She denied any associated nausea, vomiting, or 
photophobia.  The headaches are triggered by reading.  The 
assessment was mild bifrontal headache associated with reading.

An August 2009 VA examination reflects that the Veteran had a 
longstanding history of seizure with migraine headaches.  From 
2005 to 2007, she reported having at least 4 migraines per week, 
right sided with phonophobia and photophobia.  She took codeine 
with acetaminophen 2 times daily and would lie in a dark room.  
She described her headaches after having seizures.  She underwent 
a partial lobectomy at the Mayo Clinic on August 21, 2007.  Since 
that times she has been seizure free and with less headaches.  
She has been having one mild headache every other day that lasts 
about 2 hours.  The pain is located in the bifrontal region.  The 
intensity is a 5 on a 10 point scale.  She denied any associated 
nausea, vomiting or photophobia.  The headaches are triggered by 
reading.  She needs to get close to the book in order to read it.  
She has stopped taking Tylenol.  She has been in school and 
looking forward to graduation in several weeks.  She had an 
interview and her specialty is organizational psychology and 
development.  She reported that since she stopped studying daily 
and reading literatures for her coursework she has not had a 
headache.  She tries not to take any medications with mild 
headaches due to fear of a rebound headache.  The examiner 
commented that over the past 12 months, the headaches have 
occurred once per month and the attacks are not prostrating and 
ordinary activity is possible.  The usual duration of the 
headache is minutes.  The examiner diagnosed migraine headaches 
associated with reading, and history recurrent complex partial 
seizure and associated migraine headache status post right 
partial lobectomy.  The Veteran reported being active with her 
church and her son, and denied any functional impairment caused 
by her headaches now.  She stated that she used to be very 
incapacitated by her headaches.  The examiner commented that the 
Veteran reported that she has had mild and less headaches after 
she became seizure free which she attributes to her partial right 
lobectomy.  She stated that her most recent episode of headaches 
were associated with reading and studying.  It was possible that 
the psychological stress component contributed to her headaches.  
She has less to no headaches now that she is looking forward to 
graduation and finding a job.

An October 2009 VA neurology follow-up progress note reflects 
that the Veteran reported minor headaches associated with stress.  
She experiences migraine headaches about once a month and milder 
headaches several times per week.  She feels that the minor 
headache are associated with stress.  She has been counseled on 
medication overuse and advised to stop OTC analgesics.  

For the period prior to August 21, 2007 (date of her partial 
lobectomy), the Board has determined that a 50 percent disability 
rating is warranted for migraine headaches.  As detailed, for 
such period, the Veteran reported multiple incapacitating 
episodes every week which require her to lie down.  She also 
experienced nausea, phonophobia and photophobia associated with 
her migraine headaches.  The evidence of record reflects that 
during such period, the Veteran has been employed, although had 
lost jobs or changed jobs due to her incapacitating episodes.  
For instance, her vocational rehabilitation records reflect that 
in 2004 the Veteran was frustrated with her migraines and had 
lost her job at Target due to her incapacitating episodes.  She 
had obtained further employment, but was missing work due to 
appointments, and other family problems.  In light of the 
subjective complaints of experiencing incapacitating migraine 
headaches several times a week, lost time from work or loss of 
employment due to incapacitating episodes, and objective evidence 
which reflect prostrating and incapacitating headaches multiple 
times per month, the Board finds that a 50 percent disability 
rating is warranted pursuant to the diagnostic rating criteria 
for migraine headaches, 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
While acknowledging that the Veteran has worked during this 
period and has also become a full-time student, albeit with 
subjective complaints of suffering, thus may not constitute 
severe economic inadaptability.  However, in light of her 
subjective complaints, lay statements and testimony attesting to 
the debilitating headaches and effect on her employment, to 
include missed time from work on a monthly basis, and continuous 
treatment with limited relief, the Board finds that a 50 percent 
disability rating is warranted for the Veteran's service-
connected migraine headaches.  Such disability rating constitutes 
the highest rating assignable under the current rating criteria 
for migraine headaches.  See 38 C.F.R. § 4.124(a), Diagnostic 
Code 8100; see Grantham v. Brown, 114 F .3d 1156, 1158 (1997). 

For the period From August 21, 2007, the Board finds that a 
disability rating in excess of 30 percent is not warranted for 
her migraine headaches.  As has been detailed in the medical 
records on file, following her partial lobectomy, the frequency 
and severity of her migraine headaches has decreased 
significantly.  At follow-up evaluations and at the August 2009 
VA examination, the Veteran has reported that her headaches have 
decreased in frequency and are mild in nature, and they have been 
described by examiners as tension-like headaches associated with 
stress and reading.  Based on the subjective complaints and 
objective findings following her August 21, 2007 partial 
lobectomy, the evidence does not support a finding that her 
migraine headaches are completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  In fact, 
at the time of the most recent VA examination the Veteran was 
preparing to graduate from college, obtain full-time employment, 
and denied any functional impairment.  For such reasons, the 30 
percent rating appropriately compensates the Veteran for her 
migraine headaches from August 21, 2007.

Allergic rhinitis

Service connection is in effect for allergic rhinitis, rated 
noncompensably disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6522, allergic or vasomotor rhinitis.  Pursuant to the 
General Rating Formula for allergic rhinitis, a 10 percent rating 
is warranted for without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, and a 30 percent rating is warranted 
with polyps.  

In August 2002, the Veteran underwent a VA examination.  She 
complained of developing watery, itchy eyes, and runny, stuffy 
nose, and sneezing since 1999.  She reported year-round symptoms 
that develop into sinusitis approximately two times per year 
where she gets treated with antibiotics.  She treats her 
allergies with Flonase and Allegra which help control her 
symptoms.  On examination, she had clear drainage of the nose and 
sinuses were nontender to palpation.  The examiner diagnosed 
allergic rhinitis with intermittent sinusitis.

In December 2002, the Veteran sought treatment complaining of 
nasal stuffiness, rhinorrhea, frequent sneezing, and itchy/watery 
eyes.  She was unable to sleep due to nasal stuffiness.  She has 
used Allegra in the past with good results.  She denied a sore 
throat.  On HEENT examination, her nasal turbinates were boggy 
and there was clear rhinorrhea.  The assessment was allergic 
rhinitis.  

In March 2005, the Veteran complained of nasal congestion; she 
reported using oxymetazoline nasal spray for nasal congestion.  
The assessment was nasal congestion, consider allergic rhinitis.

A December 2005 MRI of the brain, conducted regarding history of 
seizure and headaches, reflects mild ethmoid sinus disease.

In September 2006, the Veteran sought an initial outpatient visit 
to establish VA outpatient medical care at a new VA facility.  
She reported asthma and allergic rhinitis first diagnosed in 2000 
and symptoms controlled on present regimen.

A February 2007 VA examination report reflects complaints of 
asthma and shortness of breath, but no subjective complaints or 
objective findings related to allergic rhinitis.

A March 2007 primary care note reflects complaints of headaches 
with ethmoid sinus tenderness per recent examination.  The 
assessment was migraine headaches with no evidence of sinusitis.  

A March 2007 x-ray of the sinuses reflects normal sinus series.

Pursuant to Diagnostic Code 6522, the Board has determined that a 
compensable disability rating is not warranted for allergic 
rhinitis as the objective medical evidence has not shown that the 
Veteran has obstruction of the nasal passage, complete 
obstruction on one side, nor polyps.  In fact, per the VA 
outpatient treatment records and VA examination reports of 
record, although the Veteran has reported congestion at times, 
her symptoms appear to be well controlled with medication.  Thus, 
a compensable rating is not warranted in consideration of the 
diagnostic criteria for allergic rhinitis.

The Board has also given consideration to the rating criteria for 
sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510, as 
the objective medical evidence at times has reflected a diagnosis 
of allergic rhinitis with sinusitis.  Pursuant to the General 
Rating Formula for Sinusitis, a noncompensable evaluation is 
warranted for findings detected by X-ray only.  A 10 percent 
evaluation is warranted with evidence of one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is assigned with evidence of three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned with evidence of 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  The Note corresponding to the 
diagnostic criteria states that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6512.  

The Board has determined that a compensable evaluation is not 
warranted for allergic rhinitis under such diagnostic criteria.  
The Board acknowledges that a December 2005 MRI showed mild 
ethmoid sinus disease, but a March 2007 x-ray examination was 
negative.  Thus, even if the Board finds that chronic sinusitis 
has been confirmed by x-ray examination, a compensable rating is 
not warranted as the objective evidence does not reflect 
incapacitating episodes requiring prolonged antibiotic treatment, 
nor non- incapacitating episodes characterized by headaches, 
pain, and purulent discharge or crusting.  The Veteran's 
headaches have not been attributed to her allergic rhinitis, and 
there are no subjective complaints or objective findings of pain, 
purulent discharge or crusting.  

In sum, the evidence does not support a compensable rating per 
Diagnostic Codes 6522 or 6514, for allergic rhinitis. As the 
preponderance of the evidence is against the Veteran's claim for 
a compensable disability rating for allergic rhinitis, the 
benefit-of- the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with service-connected disability, 
especially migraines, is severe.

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of the Veteran's service-connected 
migraines and allergic rhinitis are fully contemplated by the 
rating criteria.  There is nothing exceptional about the 
Veteran's service-connected disabilities.  The degree of 
disability exhibited is contemplated by the rating schedule.  
Thus, the Board finds that the threshold test is not met for 
referral for extraschedular consideration. 38 C.F.R. § 4.16(b); 
Thun v. Peake, 22 Vet. App. 111 (2008).

The Court has held that a request for a total disability based on 
individual unemployability (TDIU), whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.  While evidence has suggested interference with 
employment caused by service-connected disability, it has not 
shown or suggested that gainful employment is precluded.  The 
Board does not find that a claim for a TDIU has been reasonably 
raised by the record, and thus the Board finds it unnecessary to 
consider entitlement.




ORDER

Entitlement to service connection for urinary incontinence is 
granted.

For the period prior to August 21, 2007, entitlement to a 50 
percent disability rating for migraine headaches is granted, 
subject to laws and regulations governing payment of VA monetary 
benefits.

For the period from August 21, 2007, entitlement to a disability 
rating in excess of 30 percent for migraine headaches is denied.

Entitlement to a compensable disability rating for allergic 
rhinitis is denied.


REMAND

Service connection has been established for left ankle 
disability, rated 10 percent disabling.  The Veteran asserts that 
she has a left knee disability caused by or aggravated by her 
left ankle disability.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In February 2003, the Veteran underwent a VA examination with 
regard to her complaints related to the left ankle and left knee.  
The Veteran complained of left knee pain beginning in December 
2002.  She reported that her condition was gradual in its onset.  
She denied any previous trauma.  She reported experiencing 
discomfort in the knee with prolonged standing and walking.  She 
also complained of occasional swelling of the knee.  She denied 
any history of locking or instability, and denied any 
inflammation involving the knee.  She does not require the use of 
assistive devices.  On physical examination, range of motion was 
normal, stability was normal, and an x-ray examination was 
negative.  The examiner diagnosed left knee pain (no disease 
found).  The examiner commented that there was no evidence of 
pathology involving the left knee and no evidence of a 
relationship between her left ankle injury and her complaints of 
left knee pain.  

In March 2004, the Veteran complained of chronic left ankle and 
knee pain.  She reported throbbing pain in the ankle every day 
and that left knee pain began in 2002 and is worse when she 
kneels.  She described giving way, swelling which goes down 
overnight, and catching of the knee.  On x-ray examination, there 
was mild narrowing of the MJL.  On physical examination, there 
was no effusion, ligaments were stable, with crepitant and tender 
patella.  There was no joint line tenderness, no palpable 
popliteal cyst.  An MRI of the knee was requested.

In May 2004, the Veteran sought treatment for complaints of pain 
in the left knee after taking a new job which requires continual 
walking.  The examiner stated that she has mild degenerative 
joint disease of the knee, and mild effusion in the knee.  Her 
left knee was injected with Depo-Medrol 40 milligrams and .5 
percent plain Marcaine 4cc and an elastic sleeve was ordered.

In or about July or August 2004, the Veteran requested an 
orthopedic outpatient clinic consultation due to left ankle and 
left knee pain; however, she cancelled her scheduled appointment.

A September 2006 VA outpatient treatment record reflects 
complaints of chronic left knee pain.  The examiner noted chronic 
arthralgia and requested an imaging study.

In October 2006, the Veteran underwent a VA x-ray examination.  
There was no radiographic evidence of arthritis and the 
impression was normal left knee.

In November 2006, the Veteran was admitted for video/EEG 
monitoring to rule out seizures, she complained of left knee pain 
and was given a heat pad which relieved the pain.  

In light of the conflicting medical evidence pertaining to the 
presence of a chronic left knee disability, the Board has 
determined that the Veteran should undergo a VA examination to 
assess the nature and etiology of any left knee disability, to 
include whether any such disability is proximately due to or 
aggravated by her service-connected left ankle disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the Bay 
Pines, Florida VA Medical Center for the period 
February 1, 2010, to the present.

2.  Schedule the Veteran for an appropriate VA 
examination to ascertain the nature and etiology 
of the claimed left knee disability.  The claims 
file and a copy of this Remand should be made 
available to the examiner for review in 
connection with the examination.  The examiner 
should respond to the following:

a)  Please identify all disabilities associated 
with the left knee (If no disability is 
identified, the examiner should provide an 
explanation as to the basis for the findings of 
degenerative arthritis reflected in the treatment 
records, and as discussed hereinabove);

b)  For any left knee disability found, the 
examiner should offer an opinion as to whether it 
is at least as likely as not (a 50 percent or 
higher degree of probability) proximately due to 
the Veteran's service-connected left ankle 
disability; and/or

c)  For any left knee disability found, the 
examiner should offer an opinion as to whether it 
is at least as likely as not (a 50 percent or 
higher degree of probability) aggravated by the 
Veteran's service-connected left ankle 
disability.

All opinions and conclusions expressed must be 
supported by a complete rationale.  The examiner 
should reconcile opinions with the clinical 
evidence summarized in this Remand.  

3.  After completion of the above, the RO should 
review the expanded record and readjudicate 
entitlement to service connection for left knee 
disability, to include adjudication pursuant to 
§ 3.310.  If the benefit sought is not granted in 
full, the Veteran should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


